Citation Nr: 0739753	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-21 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for brachial plexus nerve injury of the right upper 
extremity.

2.  Entitlement to an increased rating for residuals of a 
subluxation of the right acromioclavicular joint with post-
traumatic osteoarthritis, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent for epicondylitis of the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Regional Office (RO) that increased the evaluation assigned 
to the veteran's right shoulder disability from 10 percent to 
20 percent.  In addition, the RO granted service connection 
for a brachial plexus nerve injury of the right upper 
extremity and tendonitis of the right elbow, and assigned 
evaluations of 20 percent and 10 percent, respectively.  Each 
of the assigned ratings was effective June 2003.  The veteran 
disagreed with the evaluations assigned for each of his 
service-connected disabilities.  Based on the receipt of 
additional evidence, the RO, by rating action dated in 
October 2006, increased the evaluation assigned for the 
brachial plexus injury to 40 percent, effective June 2003.  


FINDINGS OF FACT

1.  The veteran's brachial plexus nerve injury of the right 
upper extremity is manifested by no more than moderate 
incomplete paralysis of the upper radicular group.

2.  The veteran's right shoulder disability is manifested by 
limitation of motion, but the recent VA examination 
demonstrated that the veteran is able to raise his arm to at 
least the shoulder level.

3.  There is only slight limitation of motion of the right 
elbow, with flexion to 105 degrees on recent VA examination.


CONCLUSIONS OF LAW

1.  An initial evaluation in excess of 40 percent for 
brachial plexus injury of the right upper extremity is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8610 (2007).

2.  The criteria for a rating in excess of 20 percent for 
subluxation of the right acromioclavicular joint with post-
traumatic osteoarthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2007).

2.  An initial evaluation in excess of 10 percent for 
epicondylitis of the right elbow is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5024, 5206, 5207 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a July 2003 letter, dated prior to the 
decision on appeal, and in an August 2004 letter, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  A February 
2007 letter provided the requisite information concerning the 
evidence needed to establish a disability rating and 
effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include VA medical 
records and examination reports, statements submitted on the 
veteran's behalf, and the testimony of the veteran and his 
spouse at a hearing before the undersigned.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

Terms such as "mild," "moderate," "severe," and "marked" 
are not defined in the Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  The use of 
terminology such as "moderate," "severe," or "marked" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a brachial plexus 
injury of the right upper extremity and for epicondylitis of 
the right elbow, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board notes that the record establishes that the veteran 
is right-handed.

	I.  Brachial Plexus nerve injury 

The term "incomplete paralysis," indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement.  
38 C.F.R. § 4.124a, note preceding Diagnostic Code 8510.

A 70 percent evaluation may be assigned for complete 
paralysis of the upper radicular group of the major 
extremity.  All shoulder and elbow movements lost or severely 
affected, hand and wrist movements not affected.  A 50 
percent evaluation may be assigned for severe incomplete 
paralysis.  When moderate, a 40 percent evaluation is 
assignable.  Diagnostic Code 8610.

The evidence supporting the veteran's claim includes the 
findings on VA examinations.  In this regard, the Board notes 
that when the veteran was examined by the VA in August 2003, 
the examiner noted that his biceps and triceps reflexes were 
dampened on the right compared to the left.  There was a 
definite numbness in the right arm in more of a peripheral or 
brachial plexus distribution.  It was also reported that 
there was definite tenderness in the brachial plexus.  The 
examiner indicated that there was definite tenderness over 
the ulnar nerve beneath the elbow.  

During the most recent VA examination, conducted in May 2006, 
the veteran related that he had experienced episodes of 
complete numbness of the whole arm, with the episodes 
occurring at least once every two months, and lasting for 
about four hours at a time.  On clinical evaluation, the 
veteran had marked numbness of the whole of the right upper 
extremity.  

The evidence against the veteran's claim includes the 
findings on VA examinations.  There was no sensory impairment 
to light touch or pinprick in the right upper extremity.  The 
deep tendon reflexes, biceps jerk, triceps jerk and 
brachioradialis were present and symmetrical.  The pertinent 
diagnosis was history of brachial plexus injury on the right.  
Although the Board acknowledges that a nerve conduction study 
of the right upper extremity in August 2006 revealed absent 
median and ulnar SNAP responses, CMAP of median and ulnar 
nerves was within normal limits.  The findings were 
suggestive of peripheral sensory neuropathy, with no evidence 
of plexopathy.  There is no clinical evidence that the 
brachial plexus injury results in more than moderate 
incomplete paralysis. 

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of his disability.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for an initial evaluation in excess of 40 percent 
for a brachial plexus injury of the right upper extremity.

	II.  Subluxation of the right shoulder 

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  Diagnostic Code 
5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5003 (2007).

A 30 percent evaluation may be assigned for limitation of 
motion of the arm of the major extremity midway between the 
side and shoulder level or at the shoulder level.  When the 
limitation of motion is to the shoulder level, a 20 percent 
evaluation is assignable.  Diagnostic Code 5201.

An 80 percent evaluation may be assigned for impairment of 
the humerus with loss of head (flair shoulder) of the major 
extremity.  A 60 percent evaluation may be assigned for 
nonunion (false flail joint), and a 50 percent evaluation may 
be assigned for fibrous union.  A 30 percent evaluation is 
assignable for recurrent dislocation of the humerus of the 
major extremity at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements, or for malunion 
of the humerus with marked deformity.  With infrequent 
episodes, and guarding of movement only at the shoulder 
level, a 20 percent evaluation may be assigned.  A 20 percent 
evaluation is also assignable for malunion of the humerus 
with moderate deformity.  Diagnostic Code 5202.

The evidence supporting the veteran's claim includes some 
findings of VA examinations.  In this regard, the Board 
acknowledges that both VA examinations demonstrate that the 
veteran has limitation of motion of his right shoulder.  The 
August 2003 examination revealed tenderness of the 
acromioclavicular joint.  The May 2006 VA examiner noted the 
veteran had marked limitation of motion and stiffness on 
repetitive movement due to pain.  The veteran had extreme 
difficult in attempting any movement of the right shoulder 
and was only able to complete three repetitions.  However, 
following the three repetitions, forward flexion of the 
shoulder was reduced from 150 degrees to 120 degrees.  

The Board also notes that a February 2006 outpatient report 
noted no complaints regarding the right shoulder.  In fact, 
he denied joint stiffness, joint pain and muscle aches.  
Physical examination at the time noted no deformities of the 
extremities and normal range of motion.

As noted above, the range of motion of the veteran's right 
shoulder, even after three repetitions, is still above the 
shoulder level.  In order to assign a higher rating, the 
record must establish that motion of the arm is no more than 
to midway between the side and shoulder level.  Clearly, the 
examination demonstrated that the veteran is able to raise 
his arm above his shoulder.  Thus, even considering whether 
factors including functional impairment and pain as addressed 
under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher 
rating, See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), there is no basis on 
which a higher rating may be assigned.  Therefore, a higher 
rating is not warranted under these provisions.

	III.  Epicondylitis of the right elbow 

Tenosynovitis will be rated on limitation of motion of 
affected parts, as degenerative arthritis, except gout.  
Diagnostic Code 5024.

A 50 percent evaluation is assignable for limitation of 
flexion of the forearm of the major extremity to 45 degrees.  
A 40 percent evaluation may be assigned when flexion is 
limited to 55.  A 30 percent evaluation is assignable when 
flexion is limited to 70 degrees.  A 20 percent evaluation is 
assignable when flexion is limited to 90 degrees.  When 
flexion is limited to 100 degrees, a 10 percent evaluation 
may be assigned.  A noncompensable evaluation may be assigned 
when flexion of the forearm is limited to 110 degrees.  
Diagnostic Code 5206.

A 50 percent evaluation is assignable for limitation of 
extension of the forearm of the minor extremity to 110 
degrees.  A 40 percent evaluation may be assigned when 
extension is limited to 100 degrees.  A 30 percent evaluation 
is assignable when extension is limited to 90 degrees.  A 20 
percent evaluation may be assigned when extension is limited 
to 75 degrees.  When extension is limited to 60 degrees or 
to45 degrees, a 10 percent evaluation may be assigned.  
Diagnostic Code 5207.

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  In this regard, the 
Board acknowledges that the May 2006 VA examination confirmed 
that the veteran has limitation of motion of the right elbow. 

The evidence against the veteran's claim includes the 
findings on VA examinations.  Initially, the Board points out 
that the August 2003 VA examination showed that there was 
essentially full range of motion of the right elbow.  The 
more recent VA examination disclosed that flexion of the 
right elbow was to 105 degrees, and that there was no 
additional limitation of motion following ten repetitions of 
movement.  Similarly, neither forearm supination nor 
pronation was affected by repetitive movement.  Moreover, the 
February 2006 outpatient report noted no complaints or 
limitation of motion of any joint.  Accordingly, a higher 
rating under the provisions of DeLuca 8 Vet. App. 202, is not 
in order.  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's statements 
regarding the severity of his right elbow disability.  The 
Board finds, therefore, that the preponderance of the 
evidence is against the claim for an initial evaluation in 
excess of 10 percent for epicondylitis of the right elbow.  

The Board notes that the veteran has submitted statements 
from three individuals attesting to the fact that he appears 
to be in pain, and that at times, he has to stop and return 
the next day to finish the job.  Although the Board has 
considered such claims, the clinical findings on examinations 
do not support a higher rating for his service-connected 
disabilities.  


ORDER

An initial evaluation in excess of 40 percent for brachial 
plexus nerve injury of the right upper extremity is denied.

An increased rating for subluxation of the right 
acromioclavicular joint is denied.

An initial evaluation in excess of 10 percent for 
epicondylitis of the right elbow is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


